Citation Nr: 0406045	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  00-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1967 to March 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 RO decision.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is shown to have served in the Republic of 
Vietnam.   

3.  The veteran is not shown to have experienced seizure 
activity in service or for several years thereafter.  

4.  The currently demonstrated seizure activity is not shown 
to be related to Agent Orange exposure or other event in 
service.  



CONCLUSION OF LAW

The veteran's disability manifested by a seizure disorder is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service or to be due to any Agent Orange exposure 
therein. 38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2002). The VCAA and the implementing regulations 
pertinent to the issues on appeal are liberalizing and are 
therefore applicable to the issues on appeal. See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. 

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in 
February 1999 rating decisions, the March 2000 Statements of 
the Case (SOC), and the October 2000 and August 2003 
Supplemental Statements of the Case (SSOC), the RO has 
notified him of the evidence needed to substantiate his 
claims.  

Further, in a February 2003 letter, the RO informed the 
veteran of what information or evidence was needed from him 
and what the VA would do to assist him. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred (i.e., from VA).  

In this regard, it is noted that the RO has made several 
attempts to obtain clinical records regarding the veteran's 
treatment at hospitals and clinics dating back to February 
1977.  Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO in June 2000.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  

Taking these factors into consideration, there is no 
prejudice to the claimant in proceeding to consider the 
claims on the merits. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  



Factual Background

The veteran's service medical records are negative for any 
complaint, treatment, or diagnosis of any seizure disorder.  
The service department records show that the veteran's 
military occupation while serving in the Republic of Vietnam 
from May 1967 to March 1969 was that of "cook."  

In a February 1977 neurology discharge summary from the 
Edward J. Meyer Memorial Hospital, the veteran reported good 
health until his first week following discharge from the 
military in 1969.  He had an episode of "bizarre behavior 
during the night in which he was apparently awakened by 
voices."  The episode caused the veteran to become anxious 
and excited.  

A similar episode was reported to have occurred a few days 
later in 1969 when he had a spell that consisted of 
"inappropriate vocabulary, loss of reality, and loss of 
sense during an otherwise normal conversation."  The spell 
lasted 10 to 15 seconds and the veteran had no subsequent 
memory of it.  

On examination, family history was noted to be 
"noncontributory."  A back injury sustained in 1969 was 
reported; however, a review of systems was noted to be 
"negative."  

Neurological examination revealed normal sensory system, 
normal tone and strength all over, essentially normal 
reflexes, and normal cerebellar functions.  No clear evidence 
of seizure disorder was found at the time of his admission.  
Discharge diagnosis was that of personality disorder 
(moderate).  

The veteran's medical records from the Social Security 
Administration (SSA) were obtained.  The veteran was found to 
be permanently disabled starting from February 1980 due to 
seizures.  With respect to causation opinions, the evidence 
offers no opinion that links the veteran's seizure disorder 
to his military service or exposure to herbicides.  

In a February 1978 Minnesota Multiphasic Personality 
Inventory (MMPI) report from the Roche Psychiatric Service 
Institute, the veteran was noted to have "periods of 
impulsive, inconsiderate behavior during which his lack of 
control [might] cause difficulties in interpersonal 
relations."  

In February 1978, the veteran was referred for psychological 
consultation.  In her report, Marilyn Major, Ph.D., noted the 
veteran's complaints of episodes of inappropriate 
verbalizations, loss of time and reality since 1969.  Dr. 
Major opined that the veteran "[might] be prone to develop 
psycho-somatic illnesses."   

In a letter dated in September 1978 from Dr. Hershel Goren, 
the veteran was noted to have had recurrent spells for which 
he has no memory since 1969.  Dr. Goren reported that five 
electroencephalograms (EEG), some obtained during sleep, were 
normal.  No abnormalities were present on general medical 
examination or neurological examination.  

In a February 1980 letter from Dr. Edwin J. Manning, he noted 
that, after a negative neurological functional inquiry, he 
opined that the veteran had partial complex seizures of the 
automatic variety.  In a March 1980 hospital discharge 
summary from the Dent Neurologic Institute of Millard 
Fillmore Hospital, also reflected the diagnosis of temporal 
lobe seizures, unknown etiology.  

In February 1981, Lawrence J. Radice, MD examined the veteran 
and offered a tentative diagnosis of seizures due to 
hysteria.  

In a January 1983 letter from Dr. Manning, he noted that it 
was "extremely difficult to determine whether or not [the 
veteran was] having actual seizures or whether they are 
pseudoseizures."  He opined that the "extreme frequency and 
the previous lack of response to any anticonvulsant 
medication would mitigate against that diagnosis."  He added 
that the veteran's antisocial activities during the "spell" 
suggested strong underlying psychogenic features.  

Dr. Manning observed that should an EEG with sleep study be 
"normal" he would find it "hard to accept these episodes 
as being seizures with the extreme frequency and a normal 
EEG."  

In a March 1983 letter from Marin L. Gerstenzang, MD, he 
noted the "considerable disagreement as to the nature of 
[the veteran's] recurrent seizures."  Dr. Gerstenzang opined 
that the veteran's condition might be best described as 
"atypical seizures" since there was no documentation of 
frank seizure activity.  Dr. Gerstenzang considered the 
possibility that the veteran's episodes were entirely 
psychogenically induced.  

In a report dictated in April 1983 from Dr. Josie Olympia, 
her impression was that the veteran's seizure disorder was 
"likely organic in nature" based on the repeated pattern of 
the episodes with some stereotype movements followed by 
complete amnesia of such events.  Dr. Olympia also noted that 
there were no laboratory findings to document her opinion.  

In an April 1983 psychological report from Rev. Stephen 
Gerencser, Ph.D., he reported that, based on a review of the 
veteran's treatment history, the diagnosis as to the cause of 
the veteran's seizures was confused  

Discharge summaries from the Erie County Medical Center dated 
in February 1995 and July 1996 reflect the veteran's past 
medical history significant for seizure disorder dating back 
to 1969.  

In February 1995, the veteran sought emergency treatment 
after being found on his bedroom floor, unresponsive.  An EEG 
showed mild to moderate cerebral dysrhythmia but revealed no 
definite epileptiform discharges.  The veteran remained 
seizure free during the February 1995 hospital course.  

In July 1996, the veteran was admitted with complaint of 
increased frequency of seizures.  Typical seizures consisted 
of the veteran grabbing his neck for a few seconds and 
muttering obscenities.  There was no reported loss of 
consciousness, or control of his bowel or bladder during the 
episodes.  An EEG with sleep study showed no epileptiform 
activity.  

On neurological examination, the veteran presented with 
complex partial seizures, increased with noncompliance.  
During his hospital course, seizures were witnessed by 
medical staff that considered the activity consistent with 
pseudoseizures, and not suggestive of partial complex 
seizures.  The discharge diagnoses were those of partial 
complex seizure disorder and pseudoseizures.  

In June 2000, the veteran offered testimony at a personal 
hearing before a Hearing Officer at the RO.  He testified 
that he was unaware of any seizure activity or spells in 
service.  He stated that his first seizure occurred in March 
1969 upon his discharge from the military.  The veteran did 
not seek treatment for his condition within a year of 
service.  He reported his first medical treatment for seizure 
was in 1978.  The only witnesses to the veteran's spells in 
1969 were his mother and brother who are both deceased.  The 
veteran stated that he received Social Security disability 
for his seizure condition.

In a letter received in June 2000 from the veteran's former 
wife, she stated that she met the veteran in April 1977.  
Within days of meeting him, she witnessed him having a 
seizure that she believed was a symptom of post-traumatic 
stress disorder (PTSD).  She believed that the veteran's 
seizures were caused from chemicals sprayed in Vietnam.

In letters received in June 2000 and March 2003 from the 
veteran's son, colleagues, brother and friends, all reported 
their observations of the veteran's seizures.  The veteran's 
brother stated that the veteran was a healthy, seizure-free 
child.  He reported that the veteran's seizures started after 
his return from military service in Vietnam.   

VA outpatient treatment records dated in November 2001 
reflected a normal EEG.  No definite focal or generalized 
cerebral dysrhythmias were seen.  No epileptiform discharges 
were noted.  

In a neurology consultation report dated in April 2002, the 
veteran continued to complain of seizures that consisted of 
twisting of the body and grabbing of neck.  He had no recall 
of the events.  Review of systems showed no headache, nausea, 
vomiting, weakness, or numbness.  The examiner's assessment 
was that of complex partial seizures.  

In an April 2003 statement, Dr. Samar Hijazi reported that 
the veteran's seizure disorder was manifested by persistent 
neck pain and left neural chest pain that required steroid 
injection every 2 to 3 months.  


Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection may be established for a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  Direct service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service. 38 C.F.R. § 3.303(d).  

Service connection may be presumed where certain chronic 
diseases, including epilepsy, manifest themselves to a 
compensable degree within one year of separation from 
service.  . 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  38 
U.S.C.A. § 1116.  

The diseases listed in § 3.309(e), consist of the following:

Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's 
disease, multiple myeloma,
non-Hodgkin's lymphoma, acute and 
subacute, peripheral neuropathy, 
porphyria cutanea tarda,
prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or 
trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

Note 1: The term "soft-tissue sarcoma" 
includes the following:

Adult fibrosarcoma, dermatofibrosarcoma 
protuberans
malignant fibrous histiocytoma, 
liposarcoma, 
leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) 
angioendotheliomatosis, malignant glomus 
tumor, malignant hemangiopericytoma, 
synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant 
granular cell tumor, alveolar soft part 
sarcoma, epithelioid sarcoma,clear cell 
sarcoma of tendons and aponeuroses 
extraskeletal Ewing's sarcoma, congenital 
and infantile fibrosarcoma, malignant 
ganglioneuroma  

Note 2: For purposes of this section, the 
term acute and 
subacute peripheral neuropathy means 
transient peripheral neuropathy that 
appears within weeks or months of 
exposure to a herbicide agent and 
resolves within two years of the date of 
onset.  

Service connection will be granted to a veteran with in-
service exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6) 
(2003).  

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997) (vacated on other grounds).  

In this case, the veteran served in the Republic of Vietnam.  
However, he has not been shown to have a disorder that is 
subject to presumptive service connection on the basis of the 
exposure to Agent Orange.  

There is also no competent evidence that any current seizure 
disorder is due to Agent Orange exposure or other event 
related to service.  In fact, the only competent medical 
opinions on this question are to the effect that the current 
seizure disorder is either psychosomatic or of unknown 
etiology.  

There is no competent evidence that suggests the veteran's 
seizure disorder is related to service or to exposure to 
herbicides.  There were no seizures noted in service, and the 
seizure activity after service have not been diagnosed as 
service-related.   For his part, the veteran has acknowledged 
that he did not experience symptoms of the current seizure 
disorder until after service.  

While the veteran has testified that he had a seizure shortly 
after service and that his seizures were due to his exposure 
to Agent Orange in service, his statements in this regard 
cannot constitute competent evidence to support his claim of 
service connection of a disability based on medical 
causation. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The several lay statements regarding personal observations of 
the veteran's seizures and as to causation from exposure to 
toxins and herbicides lack probative value because none of 
the statements can constitute competent medical evidence.  

The submitted medical evidence does not serve to provide a 
basis for granting service connection on an incurrence or 
presumptive basis.  

For these reasons the Board concludes that the weight of the 
evidence is against the claim of service connection for a 
seizure disorder.  



ORDER

Service connection for a seizure disorder to include as due 
to herbicide exposure is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



